Title: From George Washington to James Gildart, 22 September 1766
From: Washington, George
To: Gildart, James



Sir,
Mount Vernon 22d Septr 1766.

Since my last of the 21st of July the five Hhds of Tobacco there mentioned got damaged in getting on board of Captn Pollard—to what amount I cannot take upon me to say—The Captn from some causes which he can best explain neglecting to have a re-view of the whole Tobacco that the loss might be properly ascertained, & satisfaction made before his departure from hence. That one Hhd was so much damaged as to undergo an Amphutation of 50 or 60 lbs., & that the rest was exceedingly wet & ought to have suffered in like manner I have common report for Authority, but how far this is to be credited you will be better able to Judge when the Tobacco comes to be opened.
The Captn, conscious that the Tobacco did suffer, and that I ought to be recompensed; agrees, that whatever damage it appears to have sustaind by the heavy rains in which it lay in an open flat and receivd this Injury he will make good to you on my behalf; & to you Sir I must refer the matter, having no

other means of obtaining redress as the Tobacco was Stowed in the Ship before I had notice of the accident, consequently out of my power to have it re-view’d—How practicable it may be to distinguish Country damage from Ship damage is better known to those who are conversant in these things than to me—The Capt. says it is easy to be done—if it is not, I suppose mine will come under the denomination of Ship damage & I shall receive ½ pr Ct when he ought to have paid me 18/ prCt (this Cury) here for it ⟨is⟩ a wide difference this and what ought not to be submitted to if there is a way of avoiding it—I must beg your excuse for this trouble & am Sir Yr Most Obedt Hble Servt

Go: Washington

